--------------------------------------------------------------------------------

Exhibit 10.43


EXECUTION VERSION


FIRST AMENDMENT AGREEMENT


This FIRST AMENDMENT AGREEMENT (this “Agreement”) is made and entered into as of
January 30, 2014 and effective as of January 1, 2014, by and among SHENANDOAH
TELECOMMUNICATIONS COMPANY, a Virginia corporation (“Borrower”), each of the
subsidiaries of Borrower identified as guarantors on the signature pages hereto
(individually, a “Guarantor” and, collectively, the “Guarantors”; and together
with Borrower, individually a “Loan Party” and, collectively, the “Loan
Parties”), COBANK, ACB, as Administrative Agent (“Administrative Agent”), and
each of the financial institutions executing this Agreement and identified as a
Lender on the signature pages hereto (the “Lenders”).


RECITALS


WHEREAS, Borrower, the Guarantors and the Lenders have entered into that certain
Amended and Restated Credit Agreement, dated as of September 14, 2012 (as
amended, modified, supplemented, extended or restated from time to time, the
“Credit Agreement”); and
 
WHEREAS, the Lenders have agreed to certain modifications to the Credit
Agreement as more fully described herein.


NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
in this Agreement, each of Borrower, the Guarantors and the Lenders party hereto
hereby agrees as follows:


SECTION 1.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.
 
SECTION 2.  Amendments. In reliance on the representations and warranties of
Borrower and the Guarantors contained in this Agreement and in connection with
Borrower’s request therefor, and subject to the effectiveness of this Agreement
as described below,
 
(A)     Subsection 2.13 of the Credit Agreement is hereby amended by replacing
each reference therein to “Hedge Agreements” with “Related Secured Hedge
Agreements”.
 
(B)    Subsection 3.4(G) of the Credit Agreement is hereby amended by adding to
the end of such Subsection 3.4(G) “permitted pursuant to Subsection 3.14”.
 
(C)     Subsection 3.14 of the Credit Agreement is hereby amended by amending
and restating such Subsection 3.14 in its entirety as follows:

--------------------------------------------------------------------------------

First Amendment Agreement/Shenandoah Telecommunications Company

3.14            Hedge Agreements.  The Loan Parties will not, and will not
permit their respective Subsidiaries to, engage in, guaranty or grant a security
interest to secure any speculative transactions or any transaction involving a
Hedge Agreement except for Hedge Agreements entered into (i) as required by
Subsection 2.13 or (ii) in the ordinary course of business solely for hedging
(rather than speculative) purposes to provide protection to the Borrower or any
other Loan Party against fluctuations in interest rates or currency exchange
rates; provided however, that (X) no Loan Party or Subsidiary of any Loan Party
shall enter into or incur any Hedge Agreement that constitutes or gives rise to
a Swap Obligation, contingent or otherwise, if at the time it enters into or
incurs such Swap Obligation it does not constitute an “eligible contract
participant” as defined in the Commodity Exchange Act, and (Y) no Loan Party or
Subsidiary of any Loan Party shall guaranty or grant a security interest to
secure any Swap Obligation if at the time of such guaranty or grant it does not
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act.
 
(D)     Section 5 of the Credit Agreement is hereby amended by adding to such
Section the following Subsection 5.22:
 
5.22            Qualified ECP Guarantor Status.  The Borrower is, and will be, a
Qualified ECP Guarantor on the date hereof and on each date it enters into a
Hedge Agreement in accordance with the terms hereof.
 
(E)    Subsection 6.1(C) of the Credit Agreement is hereby amended by adding to
Subsection 6.1(C) a cross reference to Subsection 9.23 of the Credit Agreement.
 
(F)    Subsection 6.9 of the Credit Agreement is hereby amended by adding to the
end of Subsection 6.9 the following sentence:
 
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to Secured Obligations that comprise Excluded Swap Obligations of such
Loan Party (it being understood that in the event that any amount is applied to
Secured Obligations other than Excluded Swap Obligations as a result of this
sentence, the Administrative Agent shall make such adjustments as it determines
in its sole discretion are appropriate to distributions pursuant to Related
Secured Hedge Agreements from amounts received from “eligible contract
participants” under the Commodity Exchange Act or any regulations promulgated
thereunder to ensure, as nearly as possible, that the proportional aggregate
recoveries with respect to Secured Obligations pursuant to Related Secured Hedge
Agreements by the holders of any Excluded Swap Obligations are the same as the
proportional aggregate recoveries with respect to other Secured Obligations
Related Secured Hedge Agreements).


(G)     Section 9 of the Credit Agreement is hereby amended by adding to such
Section the following Subsection 9.23:
2

--------------------------------------------------------------------------------

First Amendment Agreement/Shenandoah Telecommunications Company
 
9.23            Keepwell.  In addition to and not in derogation of any other
obligation of any Loan Party under this Agreement or any other Loan Document,
each Loan Party constituting a Qualified ECP Guarantor hereby jointly and
severally absolutely and irrevocably undertakes to provide and guarantees such
funds or other support to each other Loan Party as may be needed by such Loan
Party from time to time to honor all of its obligations under any Loan Document
including obligations with respect to Swap Obligations that would, in the
absence of the agreement in this Section 9.23, otherwise constitute Excluded
Swap Obligations as to such other Loan Party (but in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 9.23 or otherwise under this Agreement or any
other Loan Document, as it relates to such other Loan Parties, voidable under
applicable Law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The guarantees, obligations and undertakings of the
Loan Parties constituting Qualified ECP Guarantors under this Section 9.23 shall
remain in full force and effect until all obligations under any Loan Document
have been indefeasibly paid and performed in full and all Commitments have
expired or been terminated.  The Loan Parties intend that this Section 9.23
constitute, and this Section 9.23 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of the Commodity Exchange Act
 
(H)     The definitions of “Hedge Agreement”, “Material Accounts”,
“Obligations”, and “Secured Obligations” in Subsection 10.1 of the Credit
Agreement are hereby amended and restated in their entirety as set forth below:
 
“Hedge Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement.
 
“Material Accounts” means (A) all deposit, securities or other investment
accounts in the name of the Loan Parties and their respective Subsidiaries
(other than Excluded Subsidiaries) at Branch Banking and Trust Company (or such
other financial institution with which Borrower maintains its primary banking
relationship) and (B) all other deposit, securities or other investment accounts
in the name of the Loan Parties and their respective Subsidiaries (other than
Excluded Subsidiaries), in each case, to the extent the average daily or
interdaily balance of such accounts for the most recently completed six calendar
months exceeds $1,000,000 individually or $2,500,000 in the aggregate.
3

--------------------------------------------------------------------------------

First Amendment Agreement/Shenandoah Telecommunications Company

“Obligations” means all obligations, liabilities and Indebtedness of every
nature of Borrower and all other Loan Parties under the Loan Documents from time
to time owed to Administrative Agent, any Lender or any Indemnitee, including,
the principal amount of all debts, claims and Indebtedness, accrued and unpaid
interest and all indemnities, fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now or from time
to time hereafter owing, due or payable, or any combination thereof, whether
before or after the filing of a proceeding under the Bankruptcy Code or any
Other Debtor Relief Law (whether or not allowed in such proceeding) by or
against any Loan Party or any of its respective Subsidiaries; provided however,
Excluded Swap Obligations of any Loan Party shall in any event be excluded from
“Obligations” owing by such Loan Party.
 
“Secured Obligation” means (i) the Obligations and (ii) all obligations of
Borrower or any other Loan Party under any Secured Hedge Agreement; provided
however, Excluded Swap Obligations of any Loan Party shall in any event be
excluded from “Secured Obligations” owing by such Loan Party.
 
(I)     Subsection 10.1 of the Credit Agreement is hereby amended to add the
following definitions:
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Excluded Swap Obligation” means, with respect to any Loan Party providing a
guaranty of or granting a security interest to secure any Swap Obligation of
another Loan Party, any Swap Obligation if, and to the extent that, all or a
portion of the guaranty of such Loan Party of, or the grant by such Loan Party
of a security interest to secure, such Swap Obligation (or any guaranty thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Subsection 9.23
and any other “keepwell, support or other agreements” for the benefit of such
Loan Party) at the time the guaranty of or grant of such security interest by
such Loan Party becomes effective with respect to such related Swap Obligation. 
For the avoidance of doubt, if a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guaranty or
grant of security interest is or becomes illegal.
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (a) that has total assets exceeding $10,000,000 at the time of such Swap
Obligation or any guaranty of or any granting of a security interest to secure
obligations under such Swap Obligation becomes effective or (b) that otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
4

--------------------------------------------------------------------------------

First Amendment Agreement/Shenandoah Telecommunications Company
 
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
 
SECTION 3.  This Agreement shall not constitute a novation of the Credit
Agreement or any other Loan Document.  Except as expressly provided in this
Agreement, the execution and delivery of this Agreement does not and will not
amend, modify or supplement any provision of, or constitute a consent to or a
waiver of any noncompliance with the provisions of, the Loan Documents, and the
Loan Documents shall remain in full force and effect.
 
SECTION 4.  Each of the Loan Parties hereby represents and warrants to the
Lenders as follows:
 
(A)          Such Loan Party has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform this Agreement
in accordance with its terms.  This Agreement has been duly executed and
delivered by such Loan Party and is a legal, valid and binding obligation of it,
enforceable against it in accordance with its terms.
 
(B)          The execution, delivery and performance of this Agreement in
accordance with its terms do not and will not, by the passage of time, the
giving of notice or otherwise,
 
(1)            require any Governmental Approval or violate any Applicable Law
relating to such Loan Party;
 
(2)            conflict with, result in a breach of or constitute a default
under the organizational documents of such Loan Party, any material provision of
any indenture, agreement or other instrument to which it is a party or by which
it or any of its properties may be bound or any Governmental Approval relating
to it; or
 
(3)            result in or require the creation or imposition of any Lien
(except as permitted by the Loan Documents) upon or with respect to any property
now owned or hereafter acquired by such Loan Party.
 
(C)            The representations and warranties of such Loan Party set forth
in the Loan Documents are true and correct as of the date hereof as if made on
the date hereof.
 
(D)            No Event of Default under the Loan Documents has occurred and is
continuing as of this date.


SECTION 5.  Borrower hereby confirms and agrees that (a) each Security Document
is and shall continue to be in full force and effect, and (b) the obligations
secured by each such document include any and all obligations of the Loan
Parties to the Secured Parties under the Credit Agreement.
5

--------------------------------------------------------------------------------

First Amendment Agreement/Shenandoah Telecommunications Company
 
SECTION 6.  Each of the Guarantors hereby confirms and agrees that (a) its
guarantee contained in the Credit Agreement and each Security Document to which
it is a party is and shall continue to be in full force and effect, and (b) the
obligations guaranteed or secured by each such applicable document include any
and all obligations of the Loan Parties to the Secured Parties under the Credit
Agreement.
 
SECTION 7.  This Agreement shall be effective only upon receipt by the
Administrative Agent of an execution counterpart hereto signed by Borrower, each
Guarantor, and each Lender.
 
SECTION 8.  Borrower agrees to pay to the Administrative Agent, on demand, all
reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent, including, without limitation, the reasonable fees and expenses of
counsel retained by the Administrative Agent, in connection with the
negotiation, preparation, execution and delivery of this Agreement and all other
instruments and documents contemplated hereby.
 
SECTION 9.  This Agreement may be executed in any number of counterparts and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original and shall be binding upon all parties
and their respective permitted successors and assigns, and all of which taken
together shall constitute one and the same agreement.
 
SECTION 10.  This Agreement shall be governed by and shall be construed and
enforced in accordance with all provisions of the Credit Agreement, including
the governing law provisions thereof.


[Signatures Follow on Next Page.]
6

--------------------------------------------------------------------------------

First Amendment Agreement/Shenandoah Telecommunications Company
 
Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.


 
SHENANDOAH TELECOMMUNICATIONS COMPANY, as Borrower
 
 
 
 
 
 
By:
/s/
 
 
Name:
Christopher E. French
 
 
Title:
President
 



 
SHENANDOAH CABLE TELEVISION LLC,
 
 
SHENTEL CABLE OF SHENANDOAH COUNTY, LLC,
 
 
SHENANDOAH PERSONAL COMMUNICATIONS, LLC,
 
 
SHENANDOAH MOBILE, LLC,
 
 
SHENTEL COMMUNICATIONS, LLC,
 
 
SHENTEL MANAGEMENT COMPANY,
 
 
each as a Guarantor
 
 
 
 
 
 
By:
/s/
 
 
Name:
Christopher E. French
 
 
Title:
President
 



[Signatures continued on following page]

--------------------------------------------------------------------------------

First Amendment Agreement/Shenandoah Telecommunications Company


[Signatures continued from previous page]


 
COBANK, ACB, as Administrative Agent and a Lender
 
 
 
 
 
 
By:
/s/
 
 
 
Gloria Hancock
 
 
 
Vice President
 



[Signatures continued on following page]



--------------------------------------------------------------------------------

First Amendment Agreement/Shenandoah Telecommunications Company


[Signatures continued from previous page]


 
AgFirst Farm Credit Bank, as a voting participant pursuant to Subsection 8.1(D)
of the Credit Agreement
 
 
 
 
By:
/s/
 
Name:
John W. Burnside, Jr.
 
Title:
Vice President



 
Farm Credit Bank of Texas, as a voting participant pursuant to Subsection 8.1(D)
of the Credit Agreement
 
 
 
 
By:
/s/
 
Name:
Nicholas King
 
Title:
Vice President



 
Farm Credit Services of America, FLCA, as a voting participant pursuant to
Subsection 8.1(D) of the Credit Agreement
 
 
 
 
By:
/s/
 
Name:
Ben Fogle
 
Title:
Vice President



[Signatures continued on following page]

--------------------------------------------------------------------------------

First Amendment Agreement/Shenandoah Telecommunications Company


[Signatures continued from previous page]


 
Farm Credit Mid-America, FLCA, fka Farm Credit Services of Mid-America, FLCA, as
a voting participant pursuant to Subsection 8.1(D) of the Credit Agreement
 
 
 
 
By:
/s/
 
Name:
Ralph Bowman
 
Title:
Vice President Capital Markets



 
United FCS, FLCA d/b/a FCS Commercial Finance Group, as a voting participant
pursuant to Subsection 8.1(D) of the Credit Agreement
 
 
 
 
By:
/s/
 
Name:
Jeremy Voigts
 
Title:
Vice President



 
GreenStone Farm Credit Services, ACA/FLCA, as a voting participant pursuant to
Subsection 8.1(D) of the Credit Agreement
 
 
 
 
By:
/s/
 
Name:
Jeff Pavlik
 
Title:
Vice President



[Signatures continued on following page]

--------------------------------------------------------------------------------

First Amendment Agreement/Shenandoah Telecommunications Company


 [Signatures continued from previous page]


 
1st Farm Credit Services, FLCA, as a voting participant pursuant to Subsection
8.1(D) of the Credit Agreement
 
 
 
 
By:
/s/
 
Name:
Dale A. Richardson
 
Title:
Vice President, Capital Markets Group



 
MidAtlantic Farm Credit FLCA, as a voting participant pursuant to Subsection
8.1(D) of the Credit Agreement
 
 
 
 
By:
/s/
 
Name:
William J. Rutta
 
Title:
Vice President



 
AgStar Financial Services, FLCA, as a voting participant pursuant to Subsection
8.1(D) of the Credit Agreement
 
 
 
 
By:
/s/
 
Name:
Troy Mostaert
 
Title:
VP Capital Markets



[Signatures continued on following page]

--------------------------------------------------------------------------------

First Amendment Agreement/Shenandoah Telecommunications Company


 [Signatures continued from previous page]


 
AgChoice Farm Credit, FLCA, as a voting participant pursuant to Subsection
8.1(D) of the Credit Agreement
 
 
 
 
By:
/s/
 
Name:
Mark F. Kerstetter
 
Title:
Vice President



 
Frontier Farm Credit, ACA, as a voting participant pursuant to Subsection 8.1(D)
of the Credit Agreement
 
 
 
 
By:
/s/
 
Name:
Stuart R. Hays
 
Title:
Vice President



 
Northwest Farm Credit Services, FLCA, as a voting participant pursuant to
Subsection 8.1(D) of the Credit Agreement
 
 
 
 
By:
/s/
 
Name:
Mark Westfall
 
Title:
Vice President



[Signatures continued on following page]

--------------------------------------------------------------------------------

First Amendment Agreement/Shenandoah Telecommunications Company


 [Signatures continued from previous page]


 
Farm Credit West, FLCA, as a voting participant pursuant to Subsection 8.1(D) of
the Credit Agreement
 
 
 
 
By:
/s/
 
Name:
Ben Madonna
 
Title:
Vice President



 
Badgerland Financial, FLCA, as a voting participant pursuant to Subsection
8.1(D) of the Credit Agreement
 
 
 
 
By:
/s/
 
Name:
Terry A. McMahon
 
Title:
Chief Credit Officer



 
American Ag Credit, FLCA, as a voting participant pursuant to Subsection 8.1(D)
of the Credit Agreement
 
 
 
 
By:
/s/
 
Name:
Edwin A. Adams, Jr.
 
Title:
Vice President

 
 

--------------------------------------------------------------------------------